Case 20-32548-hdh7 Doc 27-7 Filed 11/17/20   Entered 11/17/20 20:55:26   Page 1 of 21


                                   EXHIBIT G




                        FORBEARANCE AGREEMENT
Case 20-32548-hdh7 Doc 27-7 Filed 11/17/20               Entered 11/17/20 20:55:26           Page 2 of 21




     FORBEARANCE AGREEMENT AND THIRD AMENDMENT TO CREDIT AND
                      SECURITY AGREEMENT

       This FORBEARANCE AGREEMENT AND THIRD AMENDMENT TO CREDIT
 AND SECURITY AGREEMENT (this “Agreement”) dated as of February 26, 2020, is made by
 and among EXAMINATION MANAGEMENT SERVICES, INC., a Nevada corporation,
 EMSI HOLDING COMPANY, a Delaware corporation, EMSI ACQUISITION, INC., a
 Delaware corporation, (collectively, the “Borrowers”, and each, individually, a “Borrower”),
 BEECKEN PETTY O’KEEFE FUND IV, L.P., a Delaware limited partnership (“Fund IV”),
 and BEECKEN PETTY O’KEEFE FUND IV-A, L.P., a Delaware limited partnership (“Fund
 IV-A” and together with Fund IV, individually and collectively, “Guarantor”),and MIDCAP
 FUNDING IV TRUST, a Delaware statutory trust, individually as a Lender, and as Agent.

                                            R E C I T A L S:

        WHEREAS, Agent and Borrowers have entered into certain financing arrangements
 pursuant to that certain Credit and Security Agreement, dated as of April 26, 2019, among Agent,
 Borrowers, Lenders and the other Credit Parties from time to time party thereto (as amended
 hereby, and as the same may have heretofore been or may hereafter be further amended, modified,
 supplemented, extended, renewed, restated, replaced or otherwise modified, the “Credit
 Agreement”);

        WHEREAS, pursuant to that certain letter agreement entered into as of August 19, 2019,
 by and among Agent, the Lenders, and the Borrowers (as amended hereby, and as the same may
 have heretofore been or may hereafter be further amended, modified, supplemented, extended,
 renewed, restated, replaced or otherwise modified, the “Overadvance Letter”) Agent and the
 Lenders agreed to provide an Overadvance (as defined in the Overadvance Letter) in the maximum
 principal amount of $2,000,000, to the Borrowers for a limited period of time, all as described
 more fully in the Overadvance Letter.

         WHEREAS, the Overadvance is guaranteed by Guarantors pursuant to that certain
 Guaranty of Collection (Overadvance), dated as of August 19, 2019 (as amended and restated on
 the date hereof, and as the same may have heretofore been or may hereafter be further amended,
 modified, supplemented, extended, renewed, restated, replaced or otherwise modified, the
 “Forbearance Guaranty”);

        WHEREAS, Events of Default under the Credit Agreement have occurred and are
 continuing;

          WHEREAS, Borrowers have requested that, subject to the terms and conditions of this
 Agreement, Agent and Lenders (i) increase the Overadvance amount and extend the time in which
 it will be available, and (ii) forbear from exercising their rights as a result of such Events of Default,
 which are continuing, notwithstanding such Events of Default; and

         WHEREAS, Agent and Lenders are willing to agree to such changes to the Overadvance,
 document such modified Overadvance as an amendment to the Credit Agreement and forbear from
 exercising certain of their rights and remedies solely for the period and on the terms and conditions
 specified herein.


 VP/#22827544.8
Case 20-32548-hdh7 Doc 27-7 Filed 11/17/20            Entered 11/17/20 20:55:26        Page 3 of 21




        NOW, THEREFORE, in consideration of the foregoing, and the respective agreements,
 warranties and covenants contained herein, the parties hereto agree as follows:

                                            SECTION 1

                                          DEFINITIONS

         1.1.   Interpretation. All capitalized terms used herein (including the recitals hereto)
 will have the respective meanings ascribed thereto in the Credit Agreement unless otherwise
 defined herein. The foregoing recitals, together with all exhibits attached hereto, are incorporated
 by this reference and made a part of this Agreement. Unless otherwise provided herein, all
 section and exhibit references herein are to the corresponding sections and exhibits of this
 Agreement.

         1.2.  Additional Definitions. As used herein, the following terms will have the
 respective meanings given to them below:

                (a)    “Budget” means the 13-week cash flow forecast attached as Exhibit B
 hereto, as amended from time to time as set forth herein.

               (b)      “Existing Defaults” means, collectively, the Events of Default identified on
 Exhibit A hereto.

                 (c)     “Forbearance Period” means the period commencing on the date hereof and
 ending on the date which is the earliest of (i) May 31, 2020, as may be extended pursuant to the
 last sentence of this definition; (ii) at Agent’s election, the occurrence or existence of any Event
 of Default (including, without limitation, the failure of Borrower to comply with any of the
 requirements set forth in this Agreement (including without limitation Section 5.2(b) relating to
 the Budget)), other than the Existing Defaults; or (iii) the occurrence of any Termination Event.
 The May 31, 2020, date in clause (i) of this definition shall be extended to July 31, 2020
 automatically and without any need for amendment so long as, on or before May 31, 2020, Agent
 has acknowledged in writing to Borrowers that the following terms have been satisfied: (1)
 Borrowers have delivered to Agent an executed copy (or copies) of the purchase agreement (or
 purchase agreements) related to a Strategic Transaction which purchase agreement(s) shall be in
 form and substance acceptable to Agent in its good faith credit judgment (including, without
 limitation, that such purchase agreement(s) shall include so-called “Sungard provisions” limiting
 the purchaser’s opportunities to not proceed to closing of the Strategic Transaction), and such
 purchase agreement(s) shall provide for Sufficient Net Cash Proceeds to be paid to Borrowers at
 the closing of such Strategic Transaction, and (2) Borrowers have delivered to Agent an updated
 then-current Budget, in form acceptable to Agent in its good faith credit judgment, containing line
 items of sufficient detail and in substantially the form attached as Exhibit B to this Agreement and
 showing sufficient anticipated cash receipts to cover expenses for the duration of time until the
 closing of the Strategic Transaction.

                  (d)   “KPO Sale” means the sale of all, or substantially all, of the assets of or
 equity in entities composing Borrower’s knowledge process outsourcing operations, consummated



                                                  2
 VP/#22827544.8
Case 20-32548-hdh7 Doc 27-7 Filed 11/17/20             Entered 11/17/20 20:55:26        Page 4 of 21




 in accordance with the terms and provisions of the Financing Documents and this Agreement, cash
 proceeds of which are used to repay the Obligations in full at the closing thereof.

                 (e)    “MPS Sale” means the sale of all, or substantially all, of the assets of or
 equity in entities composing Borrower’s mobile phlebotomy services operations, consummated in
 accordance with the terms and provisions of the Financing Documents and this Agreement, cash
 proceeds of which are used to repay the Obligations at the closing thereof.

              (f)    “Strategic Transaction” means any of (i) a KPO Sale, (ii) a MPS Sale or (iii)
 both a KPO Sale and MPS Sale.

                 (g)    “Sufficient Net Cash Proceeds” means, (i) in the case of a KPO Sale,
 sufficient net cash proceeds to repay the Obligations in full and (ii) in the case of a MPS Sale,
 sufficient net cash proceeds to repay the Term Loan and related Obligations in full (and, for the
 avoidance of doubt, the changes to the Credit Agreement provided for herein, including the
 Temporary Overadvance and Forbearance Guaranty, would remain in effect under the terms of
 this Agreement).

                 (h)    “Termination Event” means (i) the initiation of any action by any Borrower,
 any other Credit Party or any Releasing Party (as defined herein) to invalidate or limit the
 enforceability of any of the acknowledgments set forth in Section 2, the release set forth in
 Section 8.6 or the covenant not to sue set forth in Section 8.7 or (ii) the occurrence of an Event of
 Default under Sections 10.1(e) or (f) of the Credit Agreement.

                  (i)   “Variance Report Date” means March 3, 2020, and each Tuesday thereafter.

                                            SECTION 2

                                     ACKNOWLEDGMENTS

         2.1.    Acknowledgment of Obligations. Each Borrower hereby acknowledges, confirms
 and agrees that as of the close of business on February 25, 2020, (a) Borrowers are indebted to
 Lenders in respect of the Revolving Loans, including the Overadvance, in the principal amount of
 approximately $17,800,000, and (b) Borrowers are indebted to Lenders in respect of the Term
 Loans in the aggregate principal amount of $3,500,000. Each Borrower hereby acknowledges,
 confirms and agrees that all such Loans and Letter of Credit Liabilities, together with interest
 accrued and accruing thereon, and all fees, costs, expenses and other charges now or hereafter
 payable by any Borrower to Lenders, are unconditionally owing by Borrowers to Lenders, without
 offset, defense or counterclaim of any kind, nature or description whatsoever.

          2.2.    Acknowledgment of Security Interests. Each Credit Party hereby acknowledges,
 confirms and agrees that Agent has, and will continue to have, valid, enforceable and perfected
 first-priority continuing liens upon and security interests in the Collateral heretofore granted to
 Agent, for the benefit of Agent and Lenders, pursuant to the Credit Agreement and the Financing
 Documents or otherwise granted to or held by Agent, for the benefit of Agent and Lenders.

        2.3.   Binding Effect of Documents. Each Credit Party hereby acknowledges, confirms
 and agrees that: (a) this Agreement constitutes a Financing Document, (b) each of the Credit

                                                  3
 VP/#22827544.8
Case 20-32548-hdh7 Doc 27-7 Filed 11/17/20             Entered 11/17/20 20:55:26         Page 5 of 21




 Agreement and the other Financing Documents to which it is a party has been duly executed and
 delivered to Agent by such Credit Party, and each is and will remain in full force and effect as of
 the date hereof except as modified pursuant hereto, (c) the agreements and obligations of such
 Credit Party contained in such documents and in this Agreement constitute the legal, valid and
 binding Obligations of such Credit Party, enforceable against it in accordance with their respective
 terms (except as the enforceability thereof may be limited by bankruptcy, insolvency or other
 similar laws relating to the enforcement of creditors’ rights generally and by general equitable
 principles), and such Credit Party has no valid defense to the enforcement of such Obligations, and
 (d) Agent and Lenders are and will be entitled to the rights, remedies and benefits provided for
 under the Credit Agreement and the other Financing Documents and applicable law (except as the
 enforceability thereof may be limited by bankruptcy, insolvency or other similar laws relating to
 the enforcement of creditors’ rights generally and by general equitable principles).

                                             SECTION 3

                  FORBEARANCE IN RESPECT OF EXISTING DEFAULTS

         3.1.    Acknowledgment of Defaults. Each Credit Party hereby acknowledges and agrees
 that the Existing Defaults have occurred and are continuing, each of which constitutes an Event of
 Default and entitles Agent and Lenders to exercise their rights and remedies under the Credit
 Agreement, the other Financing Documents, applicable law and otherwise. Each Credit Party
 represents and warrants that as of the date hereof, no Events of Default exist other than the Existing
 Defaults. Each Credit Party hereby acknowledges and agrees that, subject only to the terms of this
 Agreement, Agent and Lenders have the right to declare the Obligations to be immediately due
 and payable under the terms of the Credit Agreement and the other Financing Documents.

          3.2.    Forbearance.

                (a)     In reliance upon the representations, warranties and covenants of the Credit
 Party contained in this Agreement, and subject to the terms and conditions of this Agreement and
 any documents or instruments executed in connection herewith, Agent and Lenders agree to
 forbear during the Forbearance Period from exercising their rights and remedies under the Credit
 Agreement, the other Financing Documents and applicable law in respect of the Existing Defaults.

                 (b)     Upon the expiration or termination of the Forbearance Period, the
 agreement of Agent and Lenders to forbear will automatically and without further action terminate
 and be of no force and effect, it being expressly agreed that the effect of such termination will be
 to permit Agent and Lenders to exercise immediately all rights and remedies under the Credit
 Agreement the other Financing Documents and applicable law, including, but not limited to,
 (i) ceasing to make any further Loans, including, without limitation, any Overadvances, and
 (ii) accelerating all of the Obligations under the Credit Agreement and the other Financing
 Documents, in all events, without any further notice to any Credit Party, passage of time or
 forbearance of any kind.




                                                   4
 VP/#22827544.8
Case 20-32548-hdh7 Doc 27-7 Filed 11/17/20             Entered 11/17/20 20:55:26        Page 6 of 21




          3.3.    No Waivers; Reservation of Rights.

                (a)      Agent and Lenders have not waived, are not by this Agreement waiving,
 and have no intention of waiving, any Events of Default which may be continuing on the date
 hereof or any Events of Default which may occur after the date hereof (whether the same or similar
 to the Existing Defaults or otherwise), and Agent and Lenders have not agreed to forbear with
 respect to any of their rights or remedies concerning any Events of Default (other than, during the
 Forbearance Period, the Existing Defaults to the extent expressly set forth herein) occurring at any
 time.

                (b)    Subject to Section 3.2 above (solely with respect to the Existing Defaults),
 Agent and Lenders reserve the right, in their discretion, to exercise any or all of their rights and
 remedies under the Credit Agreement and the other Financing Documents as a result of any other
 Events of Default occurring at any time. Agent and Lenders have not waived any of such rights
 or remedies, and nothing in this Agreement, and no delay on their part in exercising any such rights
 or remedies, may or will be construed as a waiver of any such rights or remedies.

         3.4.   Additional Events of Default. The parties hereto acknowledge, confirm and agree
 that any misrepresentation by any Credit Party, or any failure of any Credit Party to comply with
 the covenants, conditions and agreements contained in this Agreement, the Credit Agreement or
 any other Financing Document or in any other agreement, document, or instrument at any time
 executed or delivered by any Credit Party with, to or in favor of Agent or any Lenders will
 constitute an immediate Event of Default under this Agreement, the Credit Agreement, and the
 other Financing Documents. In the event that any Person, other than Agent or Lenders, at any
 time exercises for any reason (including, without limitation, by reason of any Existing Defaults,
 any other present or future Event of Default, or otherwise) any of its rights or remedies against any
 Borrower or any obligor providing credit support for any Borrower’s obligations to such other
 Person, or against any Borrower’s or such obligor’s properties or assets, such event will constitute
 an immediate Event of Default hereunder and an Event of Default under the Credit Agreement and
 the other Financing Documents (without any notice or grace or cure period).

                                            SECTION 4

                       AMENDMENTS TO FINANCING DOCUMENTS

         4.1. Agent, Lenders and Borrowers hereby agree that the Credit Agreement is amended
 as follows: to add the following new definitions in appropriate alphabetical order:

                  “Third Amendment” means that certain Forbearance Agreement and Third
          Amendment to Credit and Security Agreement dated as of February 26, 2020 (as amended
          or otherwise modified), by and among the Borrowers and Agent.

                  “Temporary Overadvance” means (a) during the period from August 19, 2019 up
          to but not including the date of the Third Amendment, $2,000,000, and (b) from and after
          the date of the Third Amendment, $4,000,000; provided that upon the expiration or
          termination of the Forbearance Period, the Temporary Overadvance shall be automatically
          reduced to $0.


                                                  5
 VP/#22827544.8
Case 20-32548-hdh7 Doc 27-7 Filed 11/17/20            Entered 11/17/20 20:55:26        Page 7 of 21




       4.2.    The definition of “Borrowing Base” set forth in Section 1.1 of the Credit
 Agreement is hereby is hereby deleted in its entirety and replaced with the following:

          “Borrowing Base” means:

                (a)    the product of (i) eighty-five percent (85%) multiplied by (ii) the aggregate
 net amount at such time of the Eligible Accounts; plus

                  (b)   the Temporary Overadvance; minus

                (c)     the amount of any reserves and/or adjustments provided for in this
          Agreement.

        4.3.   Section 7.2(c) of the Credit Agreement is hereby amended by inserting the
 following phrase immediate after the reference to “Event of Default” therein: “(other than the
 “Existing Defaults” during the “Forbearance Period” (as such terms are defined in the Third
 Amendment))”.

         4.4.    Notwithstanding anything to the contrary in the Credit Agreement, Borrowers agree
 that no Letters of Credit may be requested and issued under the Credit Agreement.

        4.5.    Notwithstanding anything to the contrary in the Credit Agreement, any regularly
 scheduled principal payments that are due in respect of the Term Loans during the Forbearance
 Period shall not be payable until the expiration or termination of the Forbearance Period.

       4.6.   Upon the effectiveness of this Forbearance Agreement, the Overadvance shall be
 deemed terminated and no longer available under the Overadvance Letter and all amounts
 advanced pursuant thereto or outstanding thereunder (whether prior to, on or after the date of the
 Third Amendment) shall be deemed advanced and outstanding pursuant to the Temporary
 Overadvance component of the Borrowing Base under the Credit Agreement.

                                            SECTION 5

                                     OTHER COVENANTS

        5.1.    Financial Covenants Compliance. Notwithstanding anything to the contrary in
 the Credit Agreement, the Credit Parties shall not be required to comply with the financial
 covenants set forth in Article 6 of the Credit Agreement during the Forbearance Period.

        5.2.    Budget. During the Forbearance Period, Borrowers shall continue to cause all
 Collateral proceeds to be remitted directly to Borrowers’ Lockbox Account in accordance with
 Section 2.11 of the Credit Agreement, for application to the Obligations,. Borrowers shall only use
 proceeds of Revolving Loan advances to pay such expenses set forth in the Budget, as and when
 such expenses are due and payable in accordance with the Budget.

                 (a)     On each Variance Report Date, Borrowers shall deliver to Agent (i) an
 updated Budget which shall be in form reasonably acceptable to Agent, containing line items of
 sufficient detail and in substantially the form attached as Exhibit B to this Agreement, prepared by

                                                  6
 VP/#22827544.8
Case 20-32548-hdh7 Doc 27-7 Filed 11/17/20            Entered 11/17/20 20:55:26        Page 8 of 21




 Borrowers’ management, adding an additional week to the end of the then existing Budget that is
 in form reasonably acceptable to Agent, containing line items of sufficient detail and in
 substantially the form attached as Exhibit B to this Agreement, (ii) a reconciliation that compares
 Borrowers budgeted to actual performance (a) for the prior week ending Saturday and (b) for the
 cumulative period commencing on the date hereof and ending the Saturday prior to such Variance
 Report Date, (iii) such other data and information as requested by Agent.

                (b)     (i) Borrowers’ actual sales for the period commencing on the date hereof
 and ending as of the Friday prior to each such Variance Report Date shall not be less than the
 amount of sales in the Budget for such cumulative period by more than ten percent (10%), and (ii)
 Borrowers’ actual disbursements for the period commencing on the date hereof and ending as of
 the Friday prior to each such Variance Report Date shall not exceed the amount of disbursements
 in the Budget for such cumulative period by more than five percent (5%).

          5.3.    Sale Milestones.

                 (a)    Borrowers have advised Agent that they have engaged Lincoln International
 as an investment banker under and pursuant to that certain Letter Agreement dated as of February
 6, 2020. Borrowers shall continue to retain and engage Lincoln International or another investment
 banker on terms and conditions, and such investment banker to be, reasonably acceptable to Agent
 (the “Investment Banker”). All fees, costs and expenses of the Investment Banker shall be solely
 the responsibility of Borrowers, and in no event will Agent or any Lender have any liability or
 responsibility of any kind with respect to the Investment Banker (including, without limitation, as
 to the payment of any of the Investment Banker’s fees, costs or expenses), and Agent and Lenders
 will not have any obligation or liability of any kind or nature to Borrowers, the Investment Banker,
 or any other Person by reason of any acts or omissions of the Investment Banker.

                 (b)    Borrowers shall cause the Investment Banker to provide Agent and Lenders
 (on not less than a weekly basis) with such information, drafts, and reports, and to make the
 Investment Banker available for weekly discussions by phone with Agent and Lenders, regarding
 the status and prospects of a Strategic Transaction. Borrowers may participate in such discussions
 at the times agreed to by the Investment Banker, Agent and Lenders pursuant to the immediately
 preceding sentence, provided that any Borrower’s failure to elect to do so will not prevent Agent
 or any Lender from proceeding with such discussions. Borrowers shall cause the Investment
 Banker to maintain an appropriate data room to which Agent, Lenders, their respective counsel,
 and any other consultant or financial advisor engaged by Agent, or by Agent’s counsel, will have
 unlimited access and review rights at all times.

                (c)      On or before March 13, 2020, Borrowers shall have received at least one
 bona fide indication of interest for a Strategic Transaction from one or more prospective purchasers
 or investors, which indications of interest and prospective purchasers are all reasonably acceptable
 to Agent.

                  (d)    On or before April 30, 2020, Borrowers shall have received at least one
 letter of intent for a Strategic Transaction from bona fide prospective purchaser and Borrowers
 shall have authorized Borrowers’ management and professionals to work expeditiously to
 document and close such Strategic Transaction(s).


                                                  7
 VP/#22827544.8
Case 20-32548-hdh7 Doc 27-7 Filed 11/17/20              Entered 11/17/20 20:55:26         Page 9 of 21




                (e)     On or before May 31, 2020, (i) Borrowers shall have delivered to Agent an
 executed copy (or copies) of the purchase agreement (or purchase agreements) related to a
 Strategic Transaction which purchase agreement(s) shall be in form and substance acceptable to
 Agent in its good faith credit judgment (including, without limitation, that such purchase
 agreement(s) shall include so-called “Sungard provisions” limiting the purchaser’s opportunities
 to not proceed to closing of the Strategic Transaction), and such purchase agreement(s) shall
 provide for Sufficient Net Cash Proceeds to be paid to Borrowers at the closing of such Strategic
 Transaction, and (ii) Borrowers have delivered to Agent an updated then-current Budget, in form
 acceptable to Agent in its good faith credit judgment, containing line items of sufficient detail and
 in substantially the form attached as Exhibit B to this Agreement and showing sufficient
 anticipated cash receipts to cover expenses for the duration of time until the closing of the Strategic
 Transaction

        5.4.    Compliance with Information Requests. Borrowers shall provide weekly
 updates to and shall participate in weekly discussions with Agent and Lenders, and shall promptly
 comply with Agent’s and Lenders’ reasonable requests for information, concerning the Strategic
 Transaction, the Credit Parties’ financial status, management, operations and Collateral in
 accordance with the Credit Agreement.

         5.5.    Lender-Side Consultant. Borrowers acknowledge and agree that Agent (or its
 counsel) and Lenders have the right to retain a financial advisor or a consultant (the “Lender-Side
 Consultant”) to provide certain advisory services in connection with, among other things, the
 Strategic Transaction, the Credit Parties’ financial status, management, operations and Collateral
 and that Borrowers are required to reimburse Agent for all reasonable and documented out-of-
 pocket costs and expenses Agent or its counsel may incur in connection with such engagement in
 accordance with Section 12.14(a) of the Credit Agreement. In the event that Agent, Lenders or
 Agent’s counsel engage a Lender-Side Consultant, (i) the Credit Parties shall provide such Lender-
 Side Consultant with access to all places of business, officers, consultants and employees of the
 Credit Parties during normal business hours, upon reasonable prior notice by Agent or the Lender-
 Side Consultant, and (ii) the Credit Parties shall promptly provide to such Lender-Side Consultant,
 at the Credit Parties’ premises (or electronically, if regularly maintained in such format), such
 books, records, financial information concerning the Credit Parties’ financial condition,
 businesses, assets, and liabilities as such Lender-Side Consultant may reasonably request from
 time to time.

         5.6.    Forbearance and Amendment Fee. In consideration of Agent’s and Lenders’
 agreements set forth in this Agreement, Borrowers hereby agree to pay to Agent, for the ratable
 benefit of the Lenders, a fee in the amount of $200,000 (the “Forbearance and Amendment Fee”),
 which Forbearance and Amendment Fee shall be fully earned, due, and payable upon the earlier
 to occur of (i) the end of the Forbearance Period or (ii) the payment in full in cash of the other
 Obligations.

        5.7.   Deferred Revolving Loan Origination Fee. In further consideration of Agent’s
 and Lenders’ agreements set forth in this Agreement, Borrowers hereby agree that in lieu of any
 fee otherwise due under Section 2.2(e) of the Credit Agreement, if any, there shall be a fee as
 compensation for the costs of Lenders being prepared to make funds available to Borrowers under
 the Agreement, equal to an amount determined by multiplying the highest Revolving Loan

                                                   8
 VP/#22827544.8
Case 20-32548-hdh7 Doc 27-7 Filed 11/17/20            Entered 11/17/20 20:55:26        Page 10 of 21




 Commitment in effect from and after the Closing Date by two percent (2.00%), which fee shall be
 fully earned, due, and payable upon the earlier to occur of (i) the end of the Forbearance Period or
 (ii) the payment in full in cash of the other Obligations.

         5.8.   Overadvance Amendment Fee. Agent and Lenders agree that the Overadvance
 Amendment Fee, as defined in and required to be paid under that certain Amendment No. 1 to
 Overadvance Letter between Borrowers, Agent and Lender dated as of October 22, 2019, in the
 amount of $50,000, shall be fully earned, due, and payable upon the earlier to occur of (i) the end
 of the Forbearance Period or (ii) the payment in full in cash of the other Obligations.

                                            SECTION 6

                           REPRESENTATIONS AND WARRANTIES

          Each Credit Party represents and warrants as of the date hereof that it has the full power
 and authority to execute, deliver and perform this Agreement and to incur the obligations provided
 for herein, all of which have been duly authorized by all necessary and proper corporate, limited
 liability company or limited partnership, as applicable, action. Each Credit Party hereby further
 represents and warrants as of the date hereof that (a) the representations and warranties made
 respectively by such Credit Party in the Financing Documents are true and correct in all material
 respects (except with respect to the Existing Defaults and to the extent that such representation or
 warranty relates to a specific date, in which case such representation and warranty shall be true as
 of such earlier date); and (b) the execution and delivery by such Credit Party of this Agreement
 and the performance by such Credit Part of its obligations hereunder: (i) do not and will not violate
 any law or regulation applicable to such Credit Party; (ii) do not and will not violate any material
 agreement, order, decree or judgment by which such Credit Party is bound; and (3) do not and will
 not violate or conflict with, result in a breach of or constitute (with notice, lapse of time, or
 otherwise) a default under any material agreement, mortgage, indenture or other contractual
 obligation to which such Credit Party is a party, or by which such Credit Party’s properties are
 bound. Each Credit Party represents and warrants that as of the date of this Agreement, upon the
 effectiveness of this Agreement, except the Existing Defaults, no Default or Event of Default has
 occurred and is continuing.

                                            SECTION 7

                        CONDITIONS TO EFFECTIVENESS OF CERTAIN
                            PROVISIONS OF THIS AGREEMENT

         The terms and provisions of this Agreement will be effective immediately upon satisfaction
 of the following conditions precedent:

                (a)    Agent’s receipt of this Agreement, duly authorized, executed and delivered
 by each Credit Party (including, without limitation, written evidence of appropriate corporate
 consents and resolutions);

                  (b)    Agent’s receipt of the Forbearance Guaranty;



                                                  9
 VP/#22827544.8
Case 20-32548-hdh7 Doc 27-7 Filed 11/17/20             Entered 11/17/20 20:55:26        Page 11 of 21




                (c)    Agent’s receipt of a copy of (i) the form of non-disclosure agreement
 (“NDA”) to be executed by prospective purchasers, investors, or other Persons in connection with
 the Strategic Transaction, in form and substance acceptable to Agent, (ii) a detailed list of the
 Persons whom have executed and delivered a NDA, and (iii) a detailed list of the Persons to whom
 the Investment Banker has sent or intends to send the NDA;

                 (d)     Agent’s receipt of (i) a confidential information memorandum (“CIM”)
 relating to the Strategic Transaction, in form and substance acceptable to Agent, (ii) a detailed list
 of the Persons whom have received the CIM; and

                 (e)    Agent’s receipt of all fees and other amounts payable on or prior to the
 closing date of this Agreement, including all attorneys’, consultants’ and other professionals’ fees
 and expenses incurred by Agent or Lenders, if requested Agent.

                                             SECTION 8

                                        MISCELLANEOUS

        8.1.    Continuing Effect of Credit Agreement. Except as modified pursuant hereto, no
 other changes or modifications to the Credit Agreement or any other Financing Document are
 intended or implied by this Agreement and in all other respects the Credit Agreement and the other
 Financing Documents hereby are ratified and reaffirmed by all parties hereto as of the date hereof.
 To the extent of any conflict between the terms of this Agreement, the Credit Agreement and the
 other Financing Documents, the terms of this Agreement will govern and control. The Credit
 Agreement and this Agreement will be read and construed as one agreement.

         8.2.     Costs and Expenses. In addition to, and without in any way limiting, the
 obligations of Borrowers set forth in Section 12.14 of the Credit Agreement, each Borrower
 absolutely and unconditionally agrees to pay to Agent, on demand by Agent at any time, whether
 or not all or any of the transactions contemplated by this Agreement are consummated: all fees,
 costs and expenses incurred by Agent and any of its directors, officers, employees or agents
 (including, without limitation, fees, costs and expenses incurred of any counsel to Agent),
 regardless of whether Agent or any such other Person is a prevailing party, in connection with
 (a) the preparation, negotiation, execution, delivery or enforcement of this Agreement, the Credit
 Agreement, any Guarantee, the other Financing Documents and any agreements, documents or
 instruments contemplated hereby and thereby, and (b) any investigation, litigation or proceeding
 related to this Agreement, the Credit Agreement, any Guarantee or any other Financing Document
 or any act, omission, event or circumstance in any matter related to any of the foregoing.

         8.3.    Further Assurances. At Borrowers’ expense, the parties hereto will execute and
 deliver such additional documents and take such further action as may be necessary or desirable
 to effectuate the provisions and purposes of this Agreement.

        8.4.    Successors and Assigns; No Third-Party Beneficiaries. This Agreement will be
 binding upon and inure to the benefit of each of the parties hereto and their respective successors
 and assigns. No Person other than the parties hereto and, in the case of Sections 8.6 and 8.7 hereof,
 the Releasees, shall have any rights hereunder or be entitled to rely on this Agreement and all third-


                                                  10
 VP/#22827544.8
Case 20-32548-hdh7 Doc 27-7 Filed 11/17/20            Entered 11/17/20 20:55:26       Page 12 of 21




 party beneficiary rights (other than the rights of the Releasees under Sections 8.6 and 8.7 hereof)
 are hereby expressly disclaimed.

        8.5.    Survival of Representations, Warranties and Covenants. All representations,
 warranties, covenants and releases of each Borrower made in this Agreement or any other
 document furnished in connection with this Agreement will survive the execution and delivery of
 this Agreement, and no investigation by Agent or any Lender, or any closing, will affect the
 representations and warranties or the right of Agent and Lenders to rely upon them.

          8.6.    RELEASE.

            (a)   IN CONSIDERATION OF THE AGREEMENTS OF AGENT AND
 LENDERS CONTAINED HEREIN AND FOR OTHER GOOD AND VALUABLE
 CONSIDERATION, THE RECEIPT AND SUFFICIENCY OF WHICH ARE HEREBY
 ACKNOWLEDGED, EACH CREDIT PARTY, ON BEHALF OF ITSELF AND ITS
 SUCCESSORS AND ASSIGNS, AND ITS PRESENT AND FORMER SUBSIDIARIES,
 DIVISIONS AND PREDECESSORS (EACH CREDIT PARTY AND ALL SUCH OTHER
 PERSONS BEING HEREINAFTER REFERRED TO COLLECTIVELY AS THE “RELEASING
 PARTIES” AND INDIVIDUALLY AS A “RELEASING PARTY”), HEREBY ABSOLUTELY,
 UNCONDITIONALLY AND IRREVOCABLY RELEASES, REMISES AND FOREVER
 DISCHARGES AGENT, EACH LENDER, AND EACH OF THEIR RESPECTIVE
 SUCCESSORS AND ASSIGNS, AND THEIR RESPECTIVE PRESENT AND FORMER
 SUBSIDIARIES, DIVISIONS, PREDECESSORS, OFFICERS, DIRECTORS, EMPLOYEES,
 TRUSTEES, AGENTS, INVESTMENT ADVISORS AND INVESTMENT MANAGERS,
 COLLATERAL MANAGERS, SERVICERS, AND COUNSEL (AGENT, LENDERS AND ALL
 SUCH OTHER PERSONS BEING HEREINAFTER REFERRED TO COLLECTIVELY AS
 THE “RELEASEES” AND INDIVIDUALLY AS A “RELEASEE”), OF AND FROM ANY AND
 ALL DEMANDS, ACTIONS, CAUSES OF ACTION, SUITS, DAMAGES AND ANY AND
 ALL OTHER CLAIMS, COUNTERCLAIMS, DEFENSES, RIGHTS OF SET-OFF, DEMANDS
 AND LIABILITIES WHATSOEVER (INDIVIDUALLY, A “CLAIM” AND COLLECTIVELY,
 “CLAIMS”) OF EVERY KIND AND NATURE, KNOWN OR UNKNOWN, SUSPECTED OR
 UNSUSPECTED, AT LAW OR IN EQUITY, WHICH ANY RELEASING PARTY OR ANY
 OF ITS SUCCESSORS, ASSIGNS, OR OTHER LEGAL REPRESENTATIVES MAY NOW OR
 HEREAFTER OWN, HOLD, HAVE OR CLAIM TO HAVE AGAINST THE RELEASEES OR
 ANY OF THEM FOR, UPON, OR BY REASON OF ANY CIRCUMSTANCE, ACTION,
 CAUSE OR THING WHATSOEVER WHICH ARISES AT ANY TIME ON OR PRIOR TO THE
 DATE OF THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, FOR OR ON
 ACCOUNT OF, OR IN RELATION TO, OR IN ANY WAY IN CONNECTION WITH THIS
 AGREEMENT, THE CREDIT AGREEMENT, ANY OF THE OTHER FINANCING
 DOCUMENTS OR ANY OF THE TRANSACTIONS HEREUNDER OR THEREUNDER.
 RELEASING PARTIES HEREBY REPRESENT TO THE RELEASEES THAT THEY HAVE
 NOT ASSIGNED OR TRANSFERRED ANY INTEREST IN ANY CLAIMS AGAINST ANY
 RELEASEE PRIOR TO THE DATE HEREOF.

           (b)  EACH CREDIT PARTY UNDERSTANDS, ACKNOWLEDGES AND
 AGREES THAT THE RELEASE SET FORTH ABOVE MAY BE PLEADED AS A FULL AND
 COMPLETE DEFENSE TO ANY CLAIM AND MAY BE USED AS A BASIS FOR AN

                                                 11
 VP/#22827544.8
Case 20-32548-hdh7 Doc 27-7 Filed 11/17/20            Entered 11/17/20 20:55:26        Page 13 of 21




 INJUNCTION AGAINST ANY ACTION, SUIT OR OTHER PROCEEDING WHICH MAY BE
 INSTITUTED, PROSECUTED OR ATTEMPTED IN BREACH OF THE PROVISIONS OF
 SUCH RELEASE.

            (c)  EACH CREDIT PARTY AGREES THAT NO FACT, EVENT,
 CIRCUMSTANCE, EVIDENCE OR TRANSACTION WHICH COULD NOW BE ASSERTED
 OR WHICH MAY HEREAFTER BE DISCOVERED WILL AFFECT IN ANY MANNER THE
 FINAL, ABSOLUTE AND UNCONDITIONAL NATURE OF THE RELEASE SET FORTH
 ABOVE.

      8.7.   COVENANT NOT TO SUE. EACH RELEASING PARTY HEREBY
 ABSOLUTELY, UNCONDITIONALLY AND IRREVOCABLY COVENANTS AND AGREES
 WITH AND IN FAVOR OF EACH RELEASEE THAT IT WILL NOT SUE (AT LAW, IN
 EQUITY, IN ANY REGULATORY PROCEEDING OR OTHERWISE) ANY RELEASEE ON
 THE BASIS OF ANY CLAIM RELEASED, REMISED AND DISCHARGED BY ANY
 RELEASING PARTY PURSUANT TO SECTION 8.6 ABOVE. IF ANY RELEASING PARTY
 VIOLATES THE FOREGOING COVENANT, EACH CREDIT PARTY, FOR ITSELF AND ITS
 SUCCESSORS AND ASSIGNS, AND ITS PRESENT AND FORMER MEMBERS,
 MANAGERS,     SHAREHOLDERS,    AFFILIATES,  SUBSIDIARIES,   DIVISIONS,
 PREDECESSORS, DIRECTORS, OFFICERS, ATTORNEYS, EMPLOYEES, AGENTS,
 LEGAL REPRESENTATIVES AND OTHER REPRESENTATIVES, AGREES TO PAY, IN
 ADDITION TO SUCH OTHER DAMAGES AS ANY RELEASEE MAY SUSTAIN AS A
 RESULT OF SUCH VIOLATION, ALL ATTORNEYS’ FEES AND COSTS INCURRED BY
 ANY RELEASEE AS A RESULT OF SUCH VIOLATION.

         8.8. Severability. Any provision of this Agreement held by a court of competent
 jurisdiction to be invalid or unenforceable will not impair or invalidate the remainder of this
 Agreement.

        8.9.    Reviewed by Attorneys. Each Credit Party represents and warrants to Agent and
 Lenders that it (a) understands fully the terms of this Agreement and the consequences of the
 execution and delivery of this Agreement, (b) has been afforded an opportunity to discuss this
 Agreement with, and have this Agreement reviewed by, such attorneys and other persons as such
 Credit Party may wish, and (c) has entered into this Agreement and executed and delivered all
 documents in connection herewith of its own free will and accord and without threat, duress or
 other coercion of any kind by any Person. The parties hereto acknowledge and agree that neither
 this Agreement nor the other documents executed pursuant hereto will be construed more
 favorably in favor of one than the other based upon which party drafted the same, it being
 acknowledged that all parties hereto contributed substantially to the negotiation and preparation of
 this Agreement and the other documents executed pursuant hereto or in connection herewith.

         8.10. Disgorgement. If Agent or any Lender is, for any reason, compelled by a court or
 other tribunal of competent jurisdiction to surrender or disgorge any payment, interest or other
 consideration described hereunder to any person because the same is determined to be void or
 voidable as a preference, fraudulent conveyance, impermissible set-off or for any other reason,
 such indebtedness or part thereof intended to be satisfied by virtue of such payment, interest or
 other consideration will be revived and continue as if such payment, interest or other consideration

                                                 12
 VP/#22827544.8
Case 20-32548-hdh7 Doc 27-7 Filed 11/17/20             Entered 11/17/20 20:55:26       Page 14 of 21




 had not been received by Agent or such Lender, and Borrowers will be liable to, and will
 indemnify, defend and hold Agent or such Lender harmless for, the amount of such payment or
 interest surrendered or disgorged. The provisions of this Section will survive repayment of the
 Obligations or any termination of the Credit Agreement or any other Financing Document.

         8.11. Tolling of Statute of Limitations. Each and every statute of limitations or other
 applicable law, rule or regulation governing the time by which Agent must commence legal
 proceedings or otherwise take any action against any Credit Party with respect to any breach or
 default that exists on or prior to the expiration or termination of the Forbearance Period and arises
 under or in respect of the Credit Agreement or any other Financing Document shall be tolled during
 the Forbearance Period. Each Credit Party agrees, to the fullest extent permitted by law, not to
 include such period of time as a defense (whether equitable or legal) to any legal proceeding or
 other action by Agent in the exercise of its rights or remedies referred to in the immediately
 preceding sentence.

         8.12. Relationship. Each Credit Party agrees that the relationship between Agent and
 such Credit Party and between each Lender and Credit Party is that of creditor and debtor and not
 that of partners or joint venturers. This Agreement does not constitute a partnership agreement, or
 any other association between Agent and any Credit Party or between any Lender and any Credit
 Party. Each Credit Party acknowledges that Agent and each Lender has acted at all times only as
 a creditor to such Credit Party within the normal and usual scope of the activities normally
 undertaken by a creditor and in no event has Agent or any Lender attempted to exercise any control
 over such Credit Party or its business or affairs. Each Borrower further acknowledges that Agent
 and each Lender has not taken or failed to take any action under or in connection with its respective
 rights under the Credit Agreement or any of the other Financing Documents that in any way or to
 any extent has interfered with or adversely affected such Borrower’s ownership of Collateral.

          8.13. No Effect on Rights Under Subordination Agreements. Agent’s agreement
 pursuant to Section 3.2 of this Agreement shall not extend to any of Agent’s rights or remedies
 under any Subordination Agreement in favor of Agent governing the Subordinated Debt which
 may arise as a result of the Existing Defaults, it being understood that the Existing Defaults shall
 at all times constitute Events of Default for purposes of any applicable Subordination Agreement
 in favor of Agent, and Agent shall at all times be permitted to enforce all rights and remedies in
 respect thereof (including, without limitation, blocking payments to any holders of Subordinated
 Debt in accordance with the Subordination Agreement).

      8.14. Governing Law; Submission to Jurisdiction. THIS AGREEMENT SHALL BE
 SUBJECT TO THE PROVISIONS REGARDING GOVERNING LAW AND SUBMISSION TO
 JURISDICTION SET FORTH IN SECTION 12.8 OF THE CREDIT AGREEMENT, AND
 SUCH PROVISIONS ARE HEREBY INCORPORATED HEREIN BY THIS REFERENCE,
 MUTATIS MUTANDIS.

          8.15.   Waivers.

            (a)  Mutual Waiver of Jury Trial. THE PARTIES HERETO WAIVE ALL
 RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO
 RESOLVE ANY DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE


                                                  13
 VP/#22827544.8
Case 20-32548-hdh7 Doc 27-7 Filed 11/17/20             Entered 11/17/20 20:55:26       Page 15 of 21




 BETWEEN AGENT OR ANY LENDER AND ANY BORROWER ARISING OUT OF,
 CONNECTED WITH, RELATED OR INCIDENTAL TO THE RELATIONSHIP
 ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT OR THE
 CREDIT AGREEMENT OR THE OTHER FINANCING DOCUMENTS OR THE
 TRANSACTIONS RELATED THERETO.

                 (b)     Waivers by Borrowers. Borrowers hereby waive any rights any Borrower
 may have upon payment in full of the Obligations to require Agent to terminate its security interest
 in the Collateral, other collateral or in any other property of any Borrower until termination of the
 Credit Agreement in accordance with its terms and the execution by each Borrower of an
 agreement indemnifying Agent from any loss or damage Agent may incur as the result of
 dishonored checks or other items of payment received by Agent from any Borrower or any account
 debtor and applied to the obligations and releasing and indemnifying, in the same manner as
 described in Section 8.6 of this Agreement, the Releasees from all claims arising on or before the
 date of such termination. Borrowers acknowledge that the foregoing waiver is a material
 inducement to Agent in entering into this Agreement and that Agent is relying upon the foregoing
 waiver in its future dealings with Borrowers.

         8.16. Counterparts. This Agreement may be executed and delivered via facsimile or
 email (in .pdf format) transmission with the same force and effect as if an original were executed
 and may be executed in any number of counterparts, but all of such counterparts shall together
 constitute but one and the same agreement.

                                   [signatures on following page]




                                                  14
 VP/#22827544.8
Case 20-32548-hdh7 Doc 27-7 Filed 11/17/20   Entered 11/17/20 20:55:26   Page 16 of 21
Case 20-32548-hdh7 Doc 27-7 Filed 11/17/20   Entered 11/17/20 20:55:26   Page 17 of 21
Case 20-32548-hdh7 Doc 27-7 Filed 11/17/20   Entered 11/17/20 20:55:26   Page 18 of 21
Case 20-32548-hdh7 Doc 27-7 Filed 11/17/20          Entered 11/17/20 20:55:26       Page 19 of 21




                            EXHIBIT A
                               TO
     FORBEARANCE AGREEMENT AND THIRD AMENDMENT TO CREDIT AND
                      SECURITY AGREEMENT


                                   Existing Events of Default

        1.     An Event of Default under Section 10.1(a)(iii) of the Credit Agreement as a result
 of Borrowers failure to satisfy the financial covenant set forth in Section 6.3 of the Credit
 Agreement in that they failed to not permit the Senior Net Leverage Ratio for the Defined Period
 ending November 30, 2019, to be greater than 5.00 to 1.00.

        2.      An Event of Default under Section 10.1(b) of the Credit Agreement as a result of
 Borrowers failure to give notice of the above described default in accordance with Section 4.9
 (Notice of Litigation and Defaults) of the Credit Agreement.

        3.     An Event of Default under Section 10.1(a)(iii) of the Credit Agreement as a result
 of Borrowers failure to satisfy the financial covenants set forth in Section 6.2 of the Credit
 Agreement in that they failed to not permit the Fixed Charge Coverage Ratio Ratio for the Defined
 Period ending December 31, 2019, to be less than 1.10 to 1.00 and Section 6.3 of the Credit
 Agreement in that they failed to not permit the Senior Net Leverage Ratio for the Defined Period
 ending December 31, 2019, to be greater than 5.00 to 1.00.

        2.      An Event of Default under Section 10.1(b) of the Credit Agreement as a result of
 Borrowers failure to give notice of the above described defaults in accordance with Section 4.9
 (Notice of Litigation and Defaults) of the Credit Agreement.




                                        Exhibit A – Page 1
 VP/#22827544.8
Case 20-32548-hdh7 Doc 27-7 Filed 11/17/20   Entered 11/17/20 20:55:26   Page 20 of 21




                            EXHIBIT B
                               TO
     FORBEARANCE AGREEMENT AND THIRD AMENDMENT TO CREDIT AND
                      SECURITY AGREEMENT

                                       Budget

                                   [See Attached]




                                  Exhibit B – Page 1
 VP/#22827544.8
                                                                                         Case 20-32548-hdh7 Doc 27-7 Filed 11/17/20                         Entered 11/17/20 20:55:26               Page 21 of 21




     EMSI Consolidated
     Thirteen Week Cash Flow

     Forecast Week                                                1              2              3              4              5              6                  7             8             9             10             11           12             13              Total for the      Total For
     Week Beginning Date                                      24-Feb-20       2-Mar-20       9-Mar-20      16-Mar-20      23-Mar-20      30-Mar-20           6-Apr-20     13-Apr-20     20-Apr-20      27-Apr-20      4-May-20     11-May-20      18-May-20               13             Prior 13
     Week Ending Date                                         1-Mar-20        8-Mar-20      15-Mar-20      22-Mar-20      29-Mar-20       5-Apr-20          12-Apr-20     19-Apr-20     26-Apr-20      3-May-20      10-May-20     17-May-20      24-May-20          week period       week period

     Operating Receipts
        Insurance                                               2,135,719      2,257,787      2,346,366      1,917,717      1,104,489      2,559,855         1,166,439     1,204,957     1,614,743      2,211,530     1,193,471     1,304,021       1,684,898           22,701,990       22,653,789
        Employer Services                                       1,428,728        790,762        313,555        868,934      1,733,168        232,836           463,608       277,977     1,605,696        249,709       182,527       546,834         292,298            8,986,632        7,086,061
        Health Plan Services                                          -              -              -              -              -              -                 -             -             -              -             -             -               -                    -                -
        Other Receipts                                              1,058            -              -              -              -              -                 -             -             -              -             -             -               -                  1,058              (19)
     Total Operating Receipts                             A     3,565,504      3,048,549      2,659,921      2,786,652      2,837,657      2,792,691         1,630,047     1,482,934     3,220,439      2,461,239     1,375,997     1,850,855       1,977,196           31,689,679       29,739,831

     Operating Disbursements
            Payroll - Admin & Exam                              1,510,949         28,470      1,387,253            -        1,189,253        223,076         1,195,270       267,691     1,190,660        220,891     1,189,583       220,891       1,179,462            9,803,451
            Payroll Taxes                                         206,245          3,886        189,360            -          162,333         30,450           163,154        36,540       162,525         30,152       162,378        30,152         160,997            1,338,171
        Payroll and Benefits                              B     1,717,193         32,356      1,576,613            -        1,351,586        253,526         1,358,425       304,231     1,353,185        251,043     1,351,962       251,043       1,340,459           11,141,622       10,088,441
        Medical Insurance Funding                                  81,763         76,148         76,148         76,148         76,148         76,148            76,148        76,148        76,148         76,682        78,821        78,821          78,821            1,004,091        1,005,606
        401k                                                          -           39,075            -           39,075            -           39,075               -          39,075           -           39,075           -          39,075             -                234,449          290,880
        Healthcare Providers - Pro                                    -              -              -              -              -              -                 -             -             -              -             -             -               -                    -                -
        Contractor (1099)                                         882,011                       778,318                           -          753,757               -         904,509           -          920,404           -         920,404             -              5,159,403        5,168,984
        Federal, State, City Taxes                                    -              -              -              -              -            8,000               -             -             -              -             -         140,000             -                148,000            6,470
        Sales Taxes                                                   -           28,500                           -              -           28,500               -             -             -              -             -             -            28,500               85,500           74,877
        Medical Records Fee                                       743,953        426,717        526,717        726,717        526,717        521,456           517,948       517,948       317,948        518,693       421,669       521,669         521,669            6,809,824        7,277,773
        Postage Meters                                                500            500         26,000            500            500            500               500        26,000           500            500           500           500             500               57,500           73,159
        Travel & Expenses Reimbursement                            27,934         27,831         27,269         27,079         26,461         26,240            26,225        26,406        27,664         26,364        27,807        30,334          29,299              356,913          379,287
        Rent                                                      180,114                                      180,114                                                       180,114                                                                                       540,343          656,111
        Other Operating Disbursements                             458,620        498,569        422,591        374,229        379,822        334,568           387,977       381,638       339,480        359,731       275,537        322,093        399,841            4,934,698        5,207,585
     Total Operating Disbursements                              4,092,089      1,129,696      3,433,656      1,423,862      2,361,234      2,041,770         2,367,223     2,456,070     2,114,926      2,192,493     2,156,296      2,303,939      2,399,089    -      30,472,343       30,229,176
     Net Operating Cash Flow                                     (526,585)     1,918,853       (773,735)     1,362,789        476,423        750,921          (737,176)     (973,136)    1,105,512        268,746      (780,298)      (453,084)      (421,893)           1,217,336         (489,344)

     Non-Operating Receipts (Disbursements)
        Term Interest and Principal Payments                                     (25,693)           -              -                         (25,693)                                                     (24,837)                                                          (76,223)        (174,215)
        Revolver Interest Payments                                              (106,609)           -              -                        (113,167)                                                    (109,888)                                                        (329,664)        (360,465)
        Professional Firm Payments                                (16,000)                                                                   (16,000)                                                     (16,000)                                                          (48,000)         (49,946)
        CapEx                                     B                   -              -              -              -              -              -                 -             -              -             -             -              -              -                     -          (132,913)
        Other Non-Operating Disbursement          C                   -              -              -              -              -              -                 -             -              -         (50,000)          -              -              -                 (50,000)         (75,192)
        Other Non-Operating Receipt                                                                                                                                                                                                                                             -                -
     Total Non-Operating Receipts (Disbursements)                 (16,000)      (132,302)             0              0             0        (154,861)                0             0             0       (200,725)            0             0              0              (503,888)        (792,732)
     Net Cash Flow                                               (542,585)     1,786,551       (773,735)     1,362,789       476,423         596,060          (737,176)     (973,136)    1,105,512         68,021      (780,298)     (453,084)      (421,893)              713,449       (1,282,076)

     Beginning Cash Balance                               D      (506,645)           -              -              -              -              -                 -             -              -             -             -              -              -               (506,645)          66,709
        Adjusted Net Cash Flow                                   (542,585)     1,786,551       (773,735)     1,362,789        476,423        596,060          (737,176)     (973,136)     1,105,512        68,021      (780,298)      (453,084)      (421,893)             713,449       (1,282,076)
        Revolver Draw/(Payment)                           E     1,049,230     (1,786,551)       773,735     (1,362,789)      (476,423)      (596,060)          737,176       973,136     (1,105,512)      (68,021)      780,298        453,084        421,893             (206,804)         686,915
        Sponsor Funding Draw                                                                                                                                                                                                                                                   -                -
     Ending Cash Balance                                              -              -              -              -              -              -                 -             -             -              -             -              -              -      -               0        (528,453)

     Ending Revolver Balance                              E 18,623,477       16,836,926     17,610,661    16,247,872     15,771,449    15,175,389      15,912,566     16,885,702   15,780,189     15,712,168      16,492,466     16,945,550      17,367,443
     Ending Sponsor Funding Balance                       F            0              0              0              0             0              0               0             0             0               0              0              0               0 -
     Total Ending Availability                                   132,092      1,200,342         34,022       657,217        589,978       675,311          408,604        30,983      313,359         147,773        184,150          30,910        235,862      -
     Notes:
     A The timing of receipts are based on historical customer payment days and divisional DSO. Manual adjustments are made for known one-time payments or credits.
     B The CapEx total amounts shown under the Non-Operating Receipts (Disbursements) section relate only to capital expenditures paid to external vendors CDW. Capitalized software development costs are captured as part of the payroll and benefits total.
     C Other Non-Operating disbursements include estimates for severance payments.
     D The beginning book balance shown is a roll forward based on the actual book balance as at the most recently reconciled month-end. As such, month-end cash adjustments, such as reversing entries for voided checks, are not captured in the roll forward.
     E The model assumes cash dominion by Wells Fargo and sufficient borrowing availability during the periods shown based on revised availability limits under the Amendment to the Credit Agreement.
     F The Sponsor Funding Balance no longer includes the proceeds from the sale of the Waco location.




DRAFT - SUBJECT TO REVISION                                                                                                                                                                                                                                                                     2/25/2020
CONFIDENTIAL                                                                                                                                            1
